Citation Nr: 1018013	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for acne vulgaris.

2.  Whether new and material evidence has been received to 
reopen claim of entitlement to service connection for 
posttraumatic stress disorder ("PTSD").  

  
REPRESENTATION

Appellant represented by:	Ms. Diane Olson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 
1974 and from May 1976 to June 1976.  

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida, which 
denied the Veteran's claim of entitlement to an evaluation in 
excess of 30 percent disabling for acne vulgaris, and 
reopened and denied his claim of entitlement to service 
connection for PTSD.  Despite any determination reached by 
the RO, however, the Board must conduct an independent review 
of the evidence to determine whether new and material 
evidence has been received in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In February 2010, the Veteran presented testimony at a Board 
hearing before the undersigned at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of the evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for PTSD is 
reopened and REMANDED for further development; the issue of 
entitlement to an evaluation in excess of 30 percent 
disabling for acne vulgaris is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  By an unappealed RO decision dated September 2003, the 
Veteran's claim of entitlement to service connection for PTSD 
was denied because he did not have a clinical diagnosis of 
PTSD that met specific diagnostic criteria.

2.  Evidence received since the September 2003 decision is 
neither cumulative, nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for PTSD 
has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009). 



a.)	 Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, as well as the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.   The duty to notify 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, VA substantially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2007.  
This letter informed the appellant of the types of evidence 
needed in order to substantiate his claim of entitlement to 
service connection, the division of responsibility between 
the appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also 
provided the appellant with the criteria pertaining to what 
constitutes new and material evidence.  However, as the issue 
of whether new and material evidence was received has been 
resolved in the Veteran's favor, any error in notice required 
by Kent is harmless error.  A determination as to whether 
additional required notice and development has been 
accomplished would be premature at this time, as the 
Veteran's service connection claim is being remanded for 
further adjudicative action.

II. New and Material Evidence

An unappealed rating decision dated September 2003 denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  In that decision, it was determined that the Veteran 
did not have a clinical diagnosis of PTSD.  Following the 
issuance of the September 2003 rating decision and 
accompanying letter of notification to the Veteran, the 
evidence shows that the Veteran did not submit a timely 
Notice of Disagreement ("NOD") in response to that 
decision.  As such, the Veteran's claim was not perfected for 
appeal.  The September 2003 decision is therefore final.  See 
38 U.S.C.A. § 7104.  Accordingly, that decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In April 2007, the Veteran applied to have his previously-
denied service connection claim reopened, arguing that he now 
had new and material evidence demonstrating that he had PTSD 
as a result of service.  In support of his claim were recent 
VA treatment records showing that he had been diagnosed with 
PTSD "by history," and a positive PTSD screening by a 
licensed practical nurse ("LPN").  See VA treatment 
records, August 2006 and April 2007.  The Veteran also 
submitted private mental health treatment notes from 1987 
showing that he had been diagnosed with PTSD at that time.  

Based on this evidence, the RO afforded the Veteran a VA 
mental health evaluation to determine if he had PTSD that met 
the diagnostic criteria of the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) ("DSM-
IV").  Following the November 2007 examination, the VA 
examiner determined that the Veteran did not meet the DSM-IV 
criteria for PTSD, and instead diagnosed him with alcohol and 
cannabis dependence and antisocial personality disorder.  

As the evidence now suggests that the Veteran may have a 
confirmed diagnosis of PTSD, the Board concludes that it 
satisfies the low threshold requirement for new and material 
evidence to reopen the previously disallowed claim.  The 
claim is thus reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent, and to this extent only, the 
appeal is granted.



REMAND

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for acne vulgaris.
 
The Veteran contends that his acne vulgaris is greater than 
the current 30 percent rating contemplates.  Specifically, he 
avers that his skin disorder covers his entire body, 
including his torso and genitals.  See Board hearing 
transcript, February 2010.  He also claims that, when he has 
flare-ups of the disorder, the pustules and lesions covering 
his body rupture, causing a purulent and very foul smelling 
discharge that soils his clothes.  Id.

A review of the claims folder reveals that the Veteran was 
most recently afforded a VA skin examination in November 
2007.  At that time, it was determined that the Veteran's 
acne vulgaris affected 15 percent of his entire body, and was 
only present on his face and back; there was no finding of 
acne vulgaris on any other part of the Veteran's body.  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder that 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages," or was 
subject to remission and recurrence.  The Court remanded that 
case for VA to schedule the veteran for an examination during 
an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed."].  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  Bowers; Ardison.

In this case, the Veteran claims that his skin disorder has 
both active and inactive periods.  Under these circumstances, 
the Board finds that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
Additionally, because the last medical treatment reports of 
record are dated in April 2008, updated VAMC treatment 
records should be obtained in order to help clarify the 
nature and extent of the Veteran's disability.  



2.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD as a result of active 
duty service.  However, a review of the claims folder reveals 
that the evidence of record does not provide a basis 
sufficient upon which to reach a decision.
  
In February 2010, the Veteran presented testimony at a 
hearing before the Board.  During the hearing, he informed 
the Board that he was receiving Social Security Disability 
Insurance ("SSDI") benefits from the Social Security 
Administration ("SSA") based on a diagnosis of "post 
trauma."  These records, however, are not currently in the 
Veteran's claims folder.  In this regard, the Board has 
considered the holding of Tetro v. Gober, 14 Vet. App. 110 
(2000), and other cases, in which the Court has held that VA 
has the duty to request information and pertinent records 
from other Federal agencies when on notice that such 
information exists.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  As such, the Board finds 
that an attempt to obtain these records must be made.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

In addition, the Board notes that, although the claims folder 
contains VA treatment records indicating a diagnosis of PTSD, 
service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

However, if the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see 
also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  
Otherwise, the law requires verification of a claimed 
stressor.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

In this case, the Veteran has also presented evidence showing 
that he was awarded the Combat Infantry Badge and the Bronze 
Star Medal.  The Board thus concedes the Veteran's combat 
service, and all of his claimed in-service stressors are 
presumed to have occurred.  However, as noted above, there 
must be medical evidence establishing a diagnosis of PTSD, 
and a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressor.  

As noted above, the Veteran was most recently afforded a VA 
PTSD examination in November 2007.  The Board notes that the 
duty to assist normally does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  A review of the 2007 examination report, however, 
indicates that there was some question as to whether the 
Veteran's claimed in-service stressor(s) had actually 
occurred.  Based on the newly submitted evidence of record 
showing that the Veteran actually participated in combat, the 
Board finds that another VA examination is necessary to make 
a determination on the claim.

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

In addition, it appears that the most recent VA treatment 
reports of record pertaining to the Veteran's claimed PTSD 
are dated in April 2008.  Where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
its possession, an attempt to obtain those reports must be 
made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all records 
related to the Veteran's award of 
disability benefits, to include any 
decision made by an Administrative Law 
Judge.  Any records obtained should be 
associated with the claims folder.  Any 
negative reply must be included in the 
claims folder.

2.  The RO should attempt to obtain all 
available VA treatment records pertaining 
to the Veteran's treatment for PTSD or any 
other mental health disorder since April 
2008.  Any records obtained should be 
associated with the claims folder.  Any 
negative reply should be included in the 
claims folder.

3.  The RO should attempt to obtain all 
available VA treatment records pertaining 
to the Veteran's treatment for acne 
vulgaris since April 2008.  Any records 
obtained should be associated with the 
claims folder.  Any negative reply should 
be included in the claims folder.

4.  Thereafter, schedule the Veteran for 
an examination with an appropriate 
clinician to determine whether he has a 
clinical diagnosis of PTSD that meets the 
criteria of the DSM-IV as a result of 
active duty service.  The claims folder 
should be available for review in 
conjunction with the examination and the 
examiner must note that the file has been 
reviewed.  The examiner should also elicit 
from the Veteran a history of his combat 
service and note that, in addition to the 
evidence of record, the Veteran's 
statements have been considered.  The 
examiner should provide diagnoses for any 
and all psychiatric disorders shown and 
render an opinion as to whether or not it 
is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any diagnosed 
psychiatric disability, including PTSD, is 
related to his combat service.  Any and 
all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  If, 
for any reason, the clinician is unable to 
offer an opinion without resorting to 
speculation, this should be noted and 
thoroughly explained in the report, along 
with a rational for such conclusion.  

5.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination, to 
determine the current severity of his 
service-connected acne vulgaris.  To the 
extent possible, the examination should be 
scheduled during an eruption or 
exacerbation of his skin disorder to give 
the best indication of the condition at 
its worst (the Veteran has reported that 
he experiences the most active stages of 
the disorder during the summer between 
July and August).  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination and the 
examiner must note that the claims folder 
has been reviewed.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  Color photographs should be 
taken, if appropriate.  All signs and 
symptoms necessary for rating the skin 
condition under the current rating 
criteria should be reported in detail, to 
include the percentage of the entire body 
affected and the percentage of exposed 
area(s) affected.  If the appellant is not 
experiencing an outbreak at the time of 
the examination, the examiner should, to 
the extent possible, opine as to the 
percentage of the entire body and the 
percentage of exposed area(s) that could 
be affected during an eruption or 
exacerbation.  The examiner should also 
note whether the Veteran has received 
constant or near-constant systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs, during that past 
twelve-month period.  Any and all opinions 
must be accompanied by a complete 
rationale.

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M.  BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


